DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 26 February 2021 to the Non-Final Office Action dated 27 November 2020 is acknowledged.  
Amended claims, dated 26 February 2021 have been entered into the record.
Examiner’s Response to Amendment
The outstanding objections and rejection as set forth in the previous office action are clearly overcome in view of the present amendment for the reasons stated in the response.
Information Disclosure Statement
The IDS dated 26 February 2021 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Several publications of later-filed related applications from the instant inventor(s) are listed for completeness.
Status of the Claims
Claims 1-2, 5, 7-8, 10-12, 14-15, 19-20, 23, 26-31 and 34 are allowed. 
Claims 3-4, 6, 9, 13, 16-18, 21-22, 24-25 and 32-33 were cancelled by the Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel plasma kallikrein inhibitor compounds of instant formula (I), compositions and kits comprising the compounds and methods of use thereof.  The claimed compounds require a combination of structural features not reasonable taught or suggested in the prior art.  The closest prior art is represented the cited Gardelli (J. Med. Chem. 2007, 50, 4953-4975) and/or the Laurent (US20120009141) references.  
With regard to non-obviousness over the Laurent reference see pages 6-7 of the previous office action. 
The Gardelli reference teaches a related compound, wherein the instant –C(O)-R2 moiety is a CBZ protecting group, as having utility as a synthetic intermediate wherein the group is removed using a hydrogenation procedure in the next step.  The modification of this protecting group is not suggested by the reference and there is no particular reason to do so.  Further if it was modified to provide a compound as claimed the modified compound would not function for its intended purpose as an intermediate as required by the disclosed sequence.
The present claims all require the features of independent claim 1 and are allowable over the prior art for at least the same reasons.
The methods of use set forth in instant claims 28-31 are consistent with the functional utility of the instant compounds as described and demonstrated in the instant specification.  See example 2 describing potent plasma kallikrein enzyme inhibition at pages 182-184 of the specification and for example the references of record: Farkas; 

Conclusion
	Claims 1-2, 5, 7-8, 10-12, 14-15, 19-20, 23, 26-31 and 34 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625